2021 WI 52

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2019AP130


COMPLETE TITLE:        Southport Commons, LLC,
                                 Plaintiff-Appellant-Petitioner,
                            v.
                       Wisconsin Department of Transportation,
                                 Defendant-Respondent.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 392 Wis. 2d 207,944 N.W.2d 46
                              PDC No:2020 WI App 26 - Published

OPINION FILED:         June 8, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         January 13, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Kenosha
   JUDGE:              David M. Bastianelli

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which DALLET, HAGEDORN, and KAROFSKY, JJ., joined.
ROGGENSACK, J., filed a dissenting opinion, in which ZIEGLER,
C.J., and REBECCA GRASSL BRADLEY, J., joined.
NOT PARTICIPATING:



ATTORNEYS:
       For the plaintiff-appellant-petitioner, there were briefs
filed by Alan Marcuvitz, Smitha Chintamaneni, Andrea H. Roschke,
Adam S. Bazelon, and Von Briesen & Roper, S.C., Milwaukee. There
was an oral argument by Smitha Chintamaneni and Alan MarcuvitzI.


       For the defendant-respondent, there was a brief filed by
Jennifer L. Vandermeuse, assistant attorney general; with whom
on the brief was Joshua L. Kaul, attorney general. There was an
oral argument by Jennifer L. Vandermeuse.
                                                                        2021 WI 52


                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.       2019AP130
(L.C. No.    2018CV345)

STATE OF WISCONSIN                            :            IN SUPREME COURT

Southport Commons, LLC,

             Plaintiff-Appellant-Petitioner,
                                                                     FILED
      v.
                                                                 JUN 8, 2021
Wisconsin Department of Transportation,
                                                                   Sheila T. Reiff
             Defendant-Respondent.                              Clerk of Supreme Court




ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which DALLET, HAGEDORN, and KAROFSKY, JJ., joined.
ROGGENSACK, J., filed a dissenting opinion, in which ZIEGLER,
C.J., and REBECCA GRASSL BRADLEY, J., joined.




      REVIEW of a decision of the Court of Appeals.                Affirmed.



      ¶1     ANN      WALSH   BRADLEY,   J.   The     petitioner,        Southport

Commons, LLC (Southport), seeks review of a published court of

appeals decision that affirmed the circuit court's grant of the

Department of Transportation's (DOT) motion for judgment on the

pleadings.1     Southport asserts that the court of appeals erred in

      1Southport Commons, LLC v. DOT, 2020 WI App 26, 392
Wis. 2d 207, 944 N.W.2d 46 (affirming the order of the circuit
court for Kenosha County, David M. Bastianelli, Judge).
                                                                           No.    2019AP130



determining that its notice of claim pursuant to Wis. Stat.

§ 88.87(2)(c) (2017-18)2 was not timely filed.

       ¶2        Wisconsin Stat. § 88.87(2)(c) provides that a property

owner damaged by the construction or maintenance of a highway or

railroad grade must file a notice of claim "within 3 years after

the    alleged         damage   occurred"    as    a    prerequisite       to    filing    a

lawsuit.          Southport contends that its notice of claim, filed

within       three      years    of   when   the       damage    was    discovered,       is

sufficient.            Alternatively, Southport asserts that the damage to

its land occurred continuously over time and that the actual

time       the   damage     occurred    in   this      case     was    undetermined    and

requires remand to the circuit court for fact finding.

       ¶3        DOT     disagrees,     arguing         that     "occurred"       is   not

synonymous with "discovered" and that under a plain reading of

the statute, Southport's notice of claim was not timely filed.

It further contends that Southport did not raise its alternative

argument in the circuit court or court of appeals, and as a

result this court should not consider it.
       ¶4        We conclude that "occurred" in the context of Wis.

Stat. § 88.87(2)(c) does not mean "discovered."                           The notice of

claim period in § 88.87(2)(c) begins to run when the damage

happens or takes place.

       ¶5        Further,       we    conclude      that       Southport     failed       to

meaningfully develop in the circuit court or court of appeals an

       All subsequent references to the Wisconsin Statutes are to
       2

the 2017-18 version unless otherwise indicated.


                                             2
                                                                    No.   2019AP130



argument that the damage to its property occurred gradually over

a period of years.          Instead, it argued only that the notice of

claim requirement is triggered by discovery.              As a consequence,

Southport did not raise a genuine issue of material fact as to

the date of damage, and the circuit court properly granted DOT's

motion for judgment on the pleadings.

     ¶6     Accordingly, we affirm the decision of the court of

appeals.

                                       I

     ¶7     The facts set forth below are taken from Southport's

verified    petition-complaint.         Because    we    are       reviewing   the

circuit court's determination of a motion for judgment on the

pleadings, we address first whether the complaint states a claim

and we assume these facts as alleged are true.3

     ¶8     Southport owns land in Kenosha County that contains

approximately 45.22 acres of vacant land.               The property is now

severed by an Interstate 94 frontage road.

     ¶9     In    2008   and   2009,   DOT    engaged   in     a    construction
project    to    relocate    the   frontage    road,    which      was    formerly

located entirely east of the property.            The new location of the

road resulted in the bisection of the property.

     ¶10    Prior to the construction project, the property was

surveyed.       The result of the survey was the identification and

delineation of three areas of wetlands on the property.

     3 See Helnore v. DNR, 2005 WI App 46, ¶2, 280 Wis. 2d 211,
694 N.W.2d 730.


                                       3
                                                                   No.    2019AP130



      ¶11     Construction      was   completed   in   2009,     and     in     2016

Southport obtained a new survey and new wetland delineation in

an attempt to determine the feasibility of future commercial

development on the site.          The new wetland delineation, which is

dated July 20, 2016, "identifies a significant increase in the

size and amount of wetlands on the Property, resulting from

DOT's   Construction      Project."         Specifically,    the    new       report

identifies six distinct wetland areas, including three areas of

wetlands that did not exist prior to the construction project,

and a significant increase in the size of the three previously

existing wetlands.

      ¶12     Southport   alleged     that    before   obtaining       the     post-

construction wetland delineation, it had no knowledge of the

creation of new wetlands or the expansion of existing wetlands

on the site.        It further alleged that the new and expanded

wetlands caused significant damage to the property.

      ¶13     On March 2, 2017, Southport filed a "Notice of Claim

and   Claim    Against    the   Wisconsin    Department     of   Transportation
Pursuant to Wis. Stat. § 88.87(2)(c)."             DOT did not respond to

the Notice of Claim and Claim, effectively denying it.




                                        4
                                                                  No.     2019AP130



     ¶14      Subsequently,    Southport       filed     suit    against       DOT,

claiming inverse condemnation.4          Specifically, it alleged:

     DOT's faulty construction during DOT's Construction
     Project and continued faulty maintenance of 120th
     Avenue has impeded, and continues to impede, the
     general flow of water in an unreasonable manner so as
     to cause an unnecessary accumulation of waters and an
     unreasonable discharge of waters onto the Property,
     which has directly resulted in the creation of the New
     Wetlands and Larger Wetlands on the Property, thus
     severely   damaging   Southport  by   rendering  large
     portions of the Property undevelopable and impinging
     on Southport's ability to develop the Property.
In Southport's estimation, such change in its land amounted to a

taking for which it sought just compensation.

     ¶15      DOT answered the complaint and subsequently moved for

judgment      on   the   pleadings.      The    motion    was   based     on     the

assertion that       Southport failed to file its notice of claim

within three years of when the damage occurred as Wis. Stat.

§ 88.87(2)(c) requires.         In response, Southport contended that

§ 88.87(2)(c), as interpreted in Pruim v. Town of Ashford, 168

Wis. 2d 114, 483 N.W.2d 242 (Ct. App. 1992), allows a notice of
claim    to   be   filed   within     three    years   after    the     damage    is

discovered, and that its notice of claim was therefore timely.


     4 "Inverse condemnation is a procedure by which a property
owner petitions the circuit court to institute condemnation
proceedings."    Maple Grove Country Club Inc. v. Maple Grove
Ests. Sanitary Dist., 2019 WI 43, ¶13 n.9, 386 Wis. 2d 425, 926
N.W.2d 184.     "It 'allows a property owner to institute
condemnation proceedings against anyone who possesses, but fails
to exercise, the power of condemnation.'"    Id. (quoting Koskey
v. Town of Bergen, 2000 WI App 140, ¶5, 237 Wis. 2d 284, 614
N.W.2d 845); see Wis. Stat. § 32.10; Wis. Const. art. I, § 13.


                                        5
                                                                                  No.    2019AP130



       ¶16    The circuit court granted DOT's motion.                                  Relying on

the plain language of Wis. Stat. § 88.87(2)(c), it determined

that   "[t]he           statute    is    plain       on     its    face.          It    does   say

occurred."             Further, the circuit court stated that the damage

occurred in 2009 at the latest and that accordingly the notice

of claim was not timely filed.

       ¶17    Southport appealed, and the court of appeals affirmed

the circuit court in a published decision.                                Southport Commons,

LLC v. DOT, 2020 WI App 26, 392 Wis. 2d 207, 944 N.W.2d 46.

Like the circuit court, the court of appeals focused on the

legislature's           choice     to   use     the    word       "occurred"       rather      than

"discovered."              It     determined         that     "[w]hen       the    legislature

intends to have a statutory limitation period begin to run when

damage       is    discovered,          as    opposed       to     when     it    occurs,      the

legislature has no problem explicitly stating so."                                      Id., ¶9.

Further, the court of appeals concluded that Pruim, relied upon

by Southport, "does not control [its] decision in this case"

because "the issue and circumstances before [it] in Pruim were
significantly different from those before [it] now."                                    Id., ¶10.

Southport petitioned for review in this court.

                                                II

       ¶18    We are called upon to review the court of appeals'

determination            that   the     circuit       court       properly       granted    DOT's

motion   for           judgment    on    the    pleadings.            A    judgment       on   the

pleadings         is    essentially      a     summary      judgment       decision       without

affidavits and other supporting documents.                            McNally v. Capital
Cartage, Inc., 2018 WI 46, ¶23, 381 Wis. 2d 349, 912 N.W.2d 35.
                                                 6
                                                                            No.      2019AP130



Judgment on the pleadings is proper only if there are no genuine

issues of material fact.              Id.    Whether judgment on the pleadings

should be granted is a question of law we review independently

of the determinations rendered by the circuit court and court of

appeals.    Id., ¶24.

     ¶19    In     our    review,      we   interpret        and    apply    Wis.         Stat.

§ 88.87(2)(c).           Statutory       interpretation        and    application           are

likewise    questions       of     law      we     review    independently           of    the

determinations made by the circuit court and court of appeals.

Metro.    Assocs.    v.     City      of    Milwaukee,       2018    WI    4,     ¶24,      379

Wis. 2d 141, 905 N.W.2d 784.

                                            III

     ¶20    We begin by interpreting the word "occurred" in Wis.

Stat. § 88.87(2)(c).            Subsequently, we examine the pleadings and

arguments made       in this case and apply our interpretation                               of

§ 88.87(2)(c) to the facts at hand.

                                             A

     ¶21    Wisconsin Stat. § 88.87 "was enacted to regulate the
construction and drainage of all highways in order to protect

property    owners       from    damage     to     lands    caused    by    unreasonable

diversion or retention of surface waters due to the construction

of highways or railroad beds."                    Lins v. Blau, 220 Wis. 2d 855,

859, 584 N.W.2d 183 (Ct. App. 1998).                         It "imposes a duty on

governmental entities to refrain from impeding the general flow

of surface water or stream water in any unreasonable manner so

as   to    cause    either       an    unnecessary          accumulation        of    waters
flooding     or      water-soaking               uplands     or      an     unreasonable
                                             7
                                                               No.   2019AP130



accumulation and discharge of surface waters flooding or water-

soaking lowlands."      Id. at 859-60 (internal quotation omitted).

      ¶22     Paragraph (2)(c) creates a remedy for property owners

who claim damages from a violation of Wis. Stat. § 88.87.                 Id.

at 860.       It also establishes certain procedures to be followed

in   making    a   claim.   Van   v.   Town   of   Manitowoc   Rapids,    150

Wis. 2d 929, 930, 442 N.W.2d 557 (Ct. App. 1989).

      ¶23     Wisconsin Stat. § 88.87(2)(c) addresses when a claim

must be filed:

      If a city, village, town, county or railroad company
      or the department of transportation constructs and
      maintains   a   highway   or  railroad    grade not   in
      accordance with par. (a), any property owner damaged
      by the highway or railroad grade may, within 3 years
      after the alleged damage occurred, file a claim with
      the   appropriate   governmental   agency    or railroad
      company. The claim shall consist of a sworn statement
      of the alleged faulty construction and a description,
      sufficient to determine the location of the lands, of
      the lands alleged to have been damaged by flooding or
      water-soaking.
It further delineates the post-filing process:

      Within 90 days after the filing of the claim, the
      governmental agency or railroad company shall either
      correct the cause of the water damage, acquire rights
      to use the land for drainage or overflow purposes, or
      deny the claim.   If the agency or company denies the
      claim or fails to take any action within 90 days after
      the filing of the claim, the property owner may bring
      an action in inverse condemnation under ch. 32 or sue
      for such other relief, other than damages, as may be
      just and equitable.
      ¶24     Southport contends that by filing its notice of claim

under Wis. Stat. § 88.87(2)(c) within three years of the time
the damage was discovered, it fulfills the statutory requirement


                                       8
                                                                           No.     2019AP130



that the notice be filed within three years of when the damage

occurred.         DOT    disagrees,         arguing       that    "occurred"       is     not

synonymous with "discovered."

    ¶25      To     resolve     this    dispute,          we     must     interpret       the

language of Wis. Stat. § 88.87(2)(c).                      Statutory interpretation

begins with the language of the statute.                       State ex rel. Kalal v.

Circuit Court for Dane Cnty., 2004 WI 58, ¶45, 271 Wis. 2d 633,

681 N.W.2d 110.         If the meaning of the statute is plain, we need

not inquire further.          Id.

    ¶26      Statutory language is given its common, ordinary, and

accepted     meaning,      except    that        technical       or   specially-defined

words   or     phrases        are    given        their     technical       or     special

definitional meaning.          Id.     We also interpret statutory language

"in the context in which it is used; not in isolation but as

part of a whole; in relation to the language of surrounding or

closely-related         statutes;    and     reasonably,         to     avoid    absurd    or

unreasonable results."          Id., ¶46.

    ¶27      We therefore begin with the language of the statute,
and specifically the phrase, "within 3 years after the alleged

damage occurred," with our focus being on the word "occurred."

The parties       each advocate for a different definition                          of the

word.      Southport proffers "to be found to exist or appear."

DOT, in contrast, puts forth "something that takes place" or

"something that happens."

    ¶28      "For       purposes       of        statutory        interpretation           or

construction, the common and approved                      usage of words may be
established       by    consulting     dictionary         definitions."           State    v.
                                             9
                                                                           No.    2019AP130



Sample, 215 Wis. 2d 487, 499, 573 N.W.2d 187 (1998).                             The court

of    appeals      did    just     this    when    it    determined    that      "[d]amage

'occurs' when it happens or takes place."                        Southport Commons,

392 Wis. 2d 207, ¶7 (citing Occur, Webster's Third New Int'l

Dictionary (unabr. 1993)).

       ¶29    We agree with both the approach and the result of the

court of appeals.                The court of appeals correctly determined

that in common and ordinary usage, something "occurs" when it

happens or takes place.               See Occurrence, Black's Law Dictionary

1299 (11th ed. 2019) (defining "occurrence" as "[s]omething that

happens      or   takes        place").     This    is    certainly    a   more     common

definition for "occur" than that offered by Southport.                              It is

the "common, ordinary, and accepted meaning" of a word that

governs.      Kalal, 271 Wis. 2d 633, ¶45.

       ¶30    It is not only the dictionary that supports such a

determination, but it is also our case law.                      We have previously

stated that "[t]he ordinary and common meaning of 'occurrence'

is    'something          that     takes     place;       something     that       happens
unexpectedly and without design.'"                        Kremers-Urban Co. v. Am.

Emp.'s Ins. Co., 119 Wis. 2d 722, 741, 351 N.W.2d 156 (1984).

The common usage of the word "occurred" thus has no element of

discovery as Southport contends.

       ¶31    When       the    legislature       wants    to   make   discovery       the

trigger for a statutory filing requirement, it knows how to do

so.     Indeed, it has done so in other areas of the Wisconsin

Statutes.         For example, in Wis. Stat. § 893.55(1m), the medical
malpractice statute of limitations, the legislature set forth
                                             10
                                                                    No.     2019AP130



that an action "shall be commenced within the later of:                          (a)

Three years from the date of the injury, or (b) One year from

the   date   the   injury    was   discovered      or,   in   the   exercise      of

reasonable diligence should have been discovered, except that an

action may not be commenced under this paragraph more than 5

years from the date of the act or omission."                  Further examples

of discovery as a trigger for a filing deadline abound in the

Wisconsin Statutes.5

      ¶32    Unlike       Wis.     Stat.     § 893.55(1m),          Wis.      Stat.

§ 88.87(2)(c)      does   not    contain    any   reference   to    "discovery."

The legislature is presumed to "carefully and precisely" choose

statutory language to express a desired meaning.                          Indus. to

      5See, e.g., Wis. Stat. §§ 411.506(2) ("A cause of action
for default accrues when the act or omission on which the
default or breach of warranty is based is or should have been
discovered by the aggrieved party, or when the default occurs,
whichever is later."); 893.51(2) ("An action under s. 134.90
shall be commenced within 3 years after the misappropriation of
a trade secret is discovered or should have been discovered by
the exercise of reasonable diligence."); 893.555(2) ("[A]n
action to recover damages for injury arising from any treatment
or operation performed by, or from any omission by, a long-term-
care provider . . . shall be commenced within the later of: (a)
Three years from the date of the injury. (b) One year from the
date the injury was discovered or, in the exercise of reasonable
diligence should have been discovered . . . ."); 893.80(1p) ("In
any such action, [a claim to recover damages against any
political   corporation,  governmental  subdivision   or  agency
thereof for the negligent inspection of any property, premises,
place of employment or construction site for the violation of
any statute, rule, ordinance or health and safety code,] the
time period under sub. (1d)(a) shall be one year after discovery
of the negligent act or omission or the date on which, in the
exercise of reasonable diligence the negligent act or omission
should have been discovered.")


                                       11
                                                                   No.    2019AP130



Indus., Inc. v. Hillsman Modular Molding, Inc., 2002 WI 51, ¶19

n.5, 252 Wis. 2d 544, 644 N.W.2d 236 (citation omitted).                      From

this, we conclude that the legislature chose not to include a

discovery provision in § 88.87(2)(c), and it would be error to

read one in.         See Dawson v. Town of Jackson, 2011 WI 77, ¶42,

336 Wis. 2d 318, 801 N.W.2d 316 ("We decline to read into the

statute words the legislature did not see fit to write.").

       ¶33    This result is further supported by the legislative

history of Wis. Stat. § 88.87(2)(c).                See State v. Wilson, 2017

WI    63,    ¶23,   376   Wis. 2d 92,      896    N.W.2d 682   (explaining    that

"legislative        history     and   other    authoritative    sources   may   be

consulted to confirm a plain meaning interpretation").                     As set

forth by the court of appeals in Lins, in 1993 the legislature

amended § 88.87(2)(c), lengthening the claim period from 90 days

to three years.           Lins, 220 Wis. 2d at 861; see 1993 Wis. Act

456, § 109.

       ¶34    According to the Legislative Council Special Committee

Note    accompanying          the     enactment    of   this    change,    "[t]he
legislature made this change with the intent to provide the

landowner with 'sufficient time to discover the damage.'"                    Lins,

220    Wis. 2d at         861    (quoting      Legislative     Council    Special

Committee Note, 1993 Wis. Act 456, § 109).                 This Note indicates

that the legislature had deemed three years to be "sufficient

time to discover the damage" and that after that time had passed

discovery would not trigger the notice of claim period.                    As DOT

argued in its brief, "[t]his change would have been unnecessary
if the notification period does not begin until the damage is
                                          12
                                                                              No.    2019AP130



discovered."        The legislature thus did not intend an open-ended

claim period such as that for which Southport advocates.6

      ¶35     Despite the plain language of the statute, Southport

contends    that     the    court      of     appeals'   decision        in      Pruim,     168

Wis. 2d 114,        compels      an    opposite        result.          In       Pruim,     the

plaintiff filed a notice of claim and eventually sued the Town

of Ashford for negligently constructing and maintaining a road

shoulder,      which       the   plaintiff         identified      as        a    continuing

nuisance.          Id. at    117.       The     court    was     presented          with    the

question      of    whether      the     limitation       period        of       Wis.     Stat.

§ 88.87(2)(c) (then 90 days) began to run when the injury was

discovered or if it "reset" at each occurrence of a continuing

nuisance.

      ¶36     It    determined         that     the     former     was        the       correct

formulation——"ninety days from the date first discovered."                                  Id.

In arriving at its conclusion, the Pruim court seemingly used

the   words    "occurred"        and    "discovered"       interchangeably.                 For

example,      the    opinion        stated      with     respect     to          Wis.     Stat.


      6An open-ended claim period would further run counter to
the general purpose of notice of claim statutes. Generally, the
purposes of notice of claim statutes are to allow governmental
entities to investigate and evaluate potential claims and to
afford them the opportunity to compromise and settle claims,
thereby avoiding costly and time-consuming litigation.    Yacht
Club at Sister Bay Condo. Ass'n v. Village of Sister Bay, 2019
WI 4, ¶20, 385 Wis. 2d 158, 922 N.W.2d 95. An open-ended claim
period would not provide governmental entities with sufficient
information to allow them to budget for either a settlement or
litigation, and would thus undermine this purpose.     See id.,
¶37.


                                              13
                                                                       No.     2019AP130



§ 88.87(2)(c), "[t]he statute is unambiguous.                     The notice of

claim must be made within ninety days after the damage occurred

and is discovered, and the claims for relief are limited to

inverse condemnation or any sort of equitable relief short of

damages."       Id. at 119.

       ¶37   The Pruim court continued:

       We have no hesitancy in concluding that the ninety-day
       provision did not contemplate allowing a new cause of
       action each day the damage continues.          To the
       contrary, the statute contemplates the opposite.    We
       read the statute to say that when the damage is first
       discovered, the time begins to run.    To read it any
       other way would be contrary to the unambiguous
       language of the statute and clearly contrary to the
       intent expressed by the committee.
Id. at 123 (emphasis added).                   Accordingly, Southport asserts

that      under      Pruim,        "discovery"       triggers          Wis.      Stat.

§ 88.87(2)(c)'s notice of claim period.

       ¶38   At first blush, the above-cited passages from Pruim

support Southport's argument.             After all, the Pruim court used

the    phrase     "first    discovered"    rather     than     "first    occurred."

However, that argument falls apart when the circumstances that
gave rise to the claim in Pruim are closely examined.

       ¶39   To    explain,    the   landowner      in   Pruim    discovered        the

damage in the immediate aftermath of its occurrence.                     See id. at

122 (explaining that "it is undisputed that Pruim discovered the

damage right after the heavy rainstorm of March 13, 1990").

Within that context, the court's use of the phrase "occurred and

is     discovered,"        along   with    its     use    of     the     two     terms
interchangeably, makes sense.             However, the Pruim court did not

                                          14
                                                                        No.   2019AP130



address the question raised in the instant case, i.e., when the

notice of claim period begins when discovery happens long after

the damage occurs.          Pruim is distinguishable on its facts, and

thus it does not control the outcome here.

      ¶40    We therefore conclude that "occurred" in the context

of Wis. Stat. § 88.87(2)(c) does not mean "discovered."                            The

notice of claim period in § 88.87(2)(c) begins to run when the

damage happens or takes place.

                                           B

      ¶41    We turn next to examine the pleadings and arguments

made in this case and apply our interpretation of Wis. Stat.

§ 88.87(2)(c) to the facts at hand.

      ¶42    Our review is guided by the methodology for evaluating

a motion for judgment on the pleadings.                       "We determine first

whether     the   complaint       has    stated   a     claim."       McNally,     381

Wis. 2d 349,      ¶23.      "If    so,    we    next    examine    the    responsive

pleading to ascertain whether an issue of material fact exists."

Id.
      ¶43    Judgment on the pleadings is proper if there are no

genuine issues of material fact.                  Id.        "A factual issue is

genuine if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party."                   Id., ¶24.

      ¶44    As an initial matter, Southport's complaint states a

claim     for     inverse       condemnation.           To    state      an    inverse

condemnation      claim,    a    property      owner   must    allege     a   property

interest sufficient to make them an owner, an occupation or
taking of the property, and that the condemnor has failed to
                                          15
                                                                                 No.       2019AP130



exercise its condemnation powers.                       See Maxey v. Redevelopment

Auth. of Racine, 94 Wis. 2d 375, 387, 288 N.W.2d 794 (1980).

Southport alleges that it is the sole owner of the property at

issue, that DOT has occupied and taken portions of Southport's

property     through      faulty        construction         and     maintenance           of   the

frontage     road,   and     that       DOT   did     not     exercise          its    power     of

condemnation.          This        is     sufficient          to     state        an       inverse

condemnation claim.

       ¶45   Following the judgment on the pleadings methodology,

we surmise next whether a genuine issue of material fact exists

as to the date of the damage.                       Southport's complaint alleges

that the damage to its land was discovered in 2016.                               However, it

makes no allegation regarding the date the damage is alleged to

have occurred.         The complaint states:                      "During approximately

2008   through     2009    DOT     proceeded         with     a     construction           project

that, inter alia, relocated the I-94 frontage road, which was

formerly     located      entirely        east     of       the     Property,         to    a   new

location resulting in the bisection of the Property by the new
frontage road . . . ."

       ¶46   With no allegation that the damage occurred within the

three years prior to the filing of the notice of claim, and no

supporting     materials      placing         such      a    fact    in    issue,          we   must

determine that judgment on the pleadings was properly granted by

the circuit court.          In other words, there is no genuine issue of

material fact as to the date of the damage because Southport did

not allege such a factual dispute.                          Southport put all of its
eggs   in    the   basket     of    "discovery"             and    did    not    meaningfully
                                              16
                                                                     No.    2019AP130



develop in either the circuit court or court of appeals any

argument that the damage occurred surreptitiously over time.7                       As

such, it would be improper for this court to rely on such a

basis here.

     ¶47      Further, it would not have taken much to                     raise an

issue    of   material      fact.      In    response   to   DOT's      motion     for

judgment      on   the    pleadings,    Southport       could    have      filed   an

affidavit placing the date of damage in issue and thus converted

the motion for judgment on the pleadings to a motion for summary

judgment.        See Wis. Stat. § 802.06(3); Schuster v. Altenberg,

144 Wis. 2d 223, 228, 424 N.W.2d 159 (1988) ("[A] motion for

judgment on the pleadings will be converted to a motion for

summary judgment if matters outside the pleadings are presented

to the court.").          Similarly, it could have alleged surreptitious

damage    over     time    in   the   complaint    or    moved    to    amend      the

complaint after DOT filed its motion.

     ¶48      This is not to say that Southport needs to allege

compliance with Wis. Stat. § 88.87(2)(c) in its complaint in


     7 At oral argument, the court questioned Southport's counsel
as follows:

     Your focus was not on when the damage occurred.
     Therefore, you didn't plead when the damage occurred
     because   your  whole   approach   was when  it  was
     discovered.    So when it occurred isn't all that
     important to you.     When it was discovered is the
     linchpin of your pleadings and also your argument in
     the circuit court, is that correct?

     Counsel answered in the affirmative.


                                            17
                                                                 No.   2019AP130



order to survive a motion for judgment on the pleadings.                     See

Maple Grove Country Club Inc. v. Maple Grove Ests.                     Sanitary

Dist., 2019 WI 43, ¶49, 386 Wis. 2d 425, 926 N.W.2d 184 (citing

Rabe v. Outagamie Cnty., 72 Wis. 2d 492, 498, 241 N.W.2d 428

(1976)).     But when DOT filed its motion for judgment on the

pleadings, Southport needed to do something to create a factual

dispute.     Arguing only that "occurred" means "discovered" was

not sufficient.

                                    IV

    ¶49     In sum, we conclude that "occurred" in the context of

Wis. Stat. § 88.87(2)(c) does not mean "discovered."               The notice

of claim period in § 88.87(2)(c) begins to run when the damage

happens or takes place.

    ¶50     Further,    we    conclude   that       Southport      failed    to

meaningfully develop in the circuit court or court of appeals an

argument that the damage to its property occurred gradually over

a period of years.      Instead, it argued only that the notice of

claim requirement is triggered by discovery.            As a consequence,
Southport did not raise a genuine issue of material fact as to

the date of damage, and the circuit court properly granted DOT's

motion for judgment on the pleadings.

    ¶51     Accordingly, we affirm the decision of the court of

appeals.

    By     the   Court.—The   decision   of   the   court   of     appeals   is

affirmed.




                                    18
                                                                         No.    2019AP130.pdr




      ¶52    PATIENCE       DRAKE    ROGGENSACK,      J.         (dissenting).          This

decision adjudicates Southport Commons, LLC's claim for inverse

condemnation based on the Department of Transportation's (DOT)

construction and continued maintenance of the frontage road for

I-94,     a/k/a      120th       Avenue,     which     Southport           avers      caused

accumulations of water that damaged its property.                          The DOT moved

for Judgment on the Pleadings, and the circuit court dismissed

Southport's Verified Complaint,1 after concluding that it failed

to state a claim upon which relief can be granted.2                            As I explain

below,      this     was     an      erroneous       legal        conclusion         because

Southport's Verified Complaint sufficiently alleged a claim for

inverse condemnation.

      ¶53    However, a review of the transcript from the circuit

court proceedings shows that the circuit court's judgment was

not     grounded     in    its    conclusion      that       a     claim       for   inverse

condemnation       had     not    been    made   within      the        four    corners   of

Southport's Verified Complaint.                  But rather, the circuit court

interpreted        Wis.      Stat.       § 88.87(2)(c)           and     concluded      that

Southport had failed to file a claim with DOT "within three

years after the alleged damage occurred."                              The circuit court


      1Verification requires, "A formal declaration made in the
presence   of   an    authorized  officer,  such as   a  notary
public . . . where one swears to the truth of the statements in
the document.      Traditionally, a verification is used as a
conclusion for all pleadings that are required to be sworn."
Black's Law Dictionary, 1698 (9th ed. 2009).
      2   R.28:22.


                                             1
                                                                     No.    2019AP130.pdr


defined "occurred" as "happened," and because DOT's construction

concluded     in     2009,    the    circuit     court    concluded        the    damages

happened     when     construction        was    concluded.      Thereafter,          the

circuit     court     applied       the   three    year     notice     provision       in

§ 88.87(2)(c) to Southport's takings claim as though it were a

statute of repose.3           The court of appeals affirmed dismissal on

the same grounds, Southport Commons, LLC v. DOT, 2020 WI App 26,

¶16, 392 Wis. 2d 207, 944 N.W.2d 46, and the majority repeats

that error for a third time.4

      ¶54    Southport's        Verified        Complaint     avers        that    damage

resulted both from DOT's construction and from DOT's maintenance

of the frontage road it constructed.5                Southport was not required

to plead when damage occurred in order to make a valid claim for

inverse condemnation.           Maxey v. Redevelopment Auth. of Racine,

94 Wis. 2d 375, 397, 288 N.W.2d 794 (1980) (concluding that Wis.

Stat. § 32.10, the statute that establishes the requirement for

inverse condemnation, sets no fixed date for evaluation).

      ¶55    The Answer says nothing about when "damage occurred."

DOT simply "denies that construction of Project ID #1032-14-74

and   its   continued        maintenance    of    120th     Avenue    have        directly

caused both the alleged new wetlands and the alleged larger




      3   R.28:22.
      4   Majority op., ¶4.
      5   Verified Complaint, ¶¶7, 10, 15, 17, 19, 28.


                                            2
                                                                       No.   2019AP130.pdr


wetlands."6       This    allegation    created          an    issue   of    fact     about

whether DOT's actions were a cause of Southport's damages.

     ¶56    As the movant, DOT had the burden to prove that it was

entitled to judgment on the pleadings.                    Furthermore, failing to

comply with a notice of claim statute is an affirmative defense

Maple Grove Country Club Inc. v. Maple Grove Ests. Sanitary

Dist.,     2019   WI     43,   ¶3,    386       Wis. 2d       425,   926     N.W.2d    184

(concluding that "noncompliance with the notice of claim statute

is an affirmative defense that must be set forth in a responsive

pleading").       DOT, as the proponent of the affirmative defense,

had the burden of proof on that defense.                         See State ex rel.

Coleman v. McCaughtry, 2006 WI 49, ¶38, 290 Wis. 2d 352, 714

N.W.2d 900 (concluding that the "State has the burden of proof

in regard to all the elements of its laches defense").                                 The

pleadings do not provide the proof necessary for DOT to prevail

on its affirmative defense.

     ¶57    Maybe      Southport      would       lose    when       the     facts    were

developed, but maybe not.            However, this is not a case that can

be decided on the pleadings.                    The Verified Complaint clearly

states a claim for inverse condemnation, as the majority opinion

initially acknowledges.7             Southport's claim is grounded in an

alleged governmental taking without just compensation, and it

follows the requirements of Wis. Stat.                        § 32.10 in regard to

claims for inverse condemnation.                   As we have explained many


     6   Answer and Affirmative Defense, ¶17.
     7   Majority op., ¶44.


                                            3
                                                                              No.    2019AP130.pdr


times, a claim for inverse condemnation arises from rights of

property      owners      that        are    protected           by    two     constitutions.

Brenner v. New Richmond Reg'l Airport Comm'n, 2012 WI 98, ¶¶37–

40, 343 Wis. 2d 320, 816 N.W.2d 291.

     ¶58      I   write       in     dissent       because       basic       rules       of    civil

procedure that control when judgment on the pleadings may be

granted have been disregarded by three courts.                               In addition, the

majority      opinion         creates        a     new      element      for        an     inverse

condemnation claim and converts an affirmative defense into a

pleading requirement for Southport.                         When this court disregards

basic    rules      of   civil       procedure,          changes      pleading        rules        and

overrules precedent of this court without so much as a by-your-

leave    in   order      to    obtain       the       outcome    it    prefers,       it      causes

confusion     throughout            the    court       system    that    goes        far      beyond

Southport's       claim       for    inverse          condemnation.           Accordingly,           I

respectfully dissent.

                                      I.     BACKGROUND

     ¶59      The   only      factual       allegations          about       water    damage        to

Southport's       property          were    set       out   in    the    Complaint,            whose

allegations were made by a sworn statement, i.e., in a verified

complaint, as Wis. Stat. § 88.87(2)(c) and Wis. Stat. § 32.10

required.         Southport         repeatedly          averred       that    damage          to   its

property occurred both from DOT's faulty construction and from

DOT's faulty maintenance of the frontage road it constructed.8




     8   Verified Complaint, ¶¶7, 10, 15, 17, 19, 28.


                                                  4
                                                                      No.    2019AP130.pdr


       ¶60     In     regard    to     its    claim   for   inverse     condemnation,

Southport averred that it is the "sole owner of the Property."9

That during "approximately 2008 through 2009 DOT proceeded with

a construction project that . . . relocated the I-94 frontage

road," a/k/a 120th Avenue.10                 Following DOT's construction, there

was a "significant increase in the size and amount of wetlands

on [Southport's] Property."11                 Southport also averred that "DOT's

Construction          Project    and    its    continued    maintenance        of   120th

Avenue has directly caused both the New Wetlands and the Larger

Wetlands."12          That "the wetlands created on the Property as a

result of DOT's Construction Project and ongoing maintenance of

120th       Avenue"    damaged       Southport's      Property.13      "DOT's       faulty

construction          during    DOT's    Construction       Project    and     continued

faulty maintenance of 120th Avenue has impeded, and continues to

impede, the general flow of water in an unreasonable manner so

as    to     cause     an   unnecessary        accumulation    of     waters     and    an

unreasonable discharge of waters onto the Property."14

       ¶61     Most of DOT's Answers to the Verified Complaint were

either denials or denials based on insufficient knowledge.15                           DOT

       9    Id., ¶7.
       10   Id., ¶10.
       11   Id., ¶15.
       12   Id., ¶17.
       13   Id., ¶19.
       14   Id., ¶28.
       15   Answer and Affirmative Defense, ¶¶1, 2, 5-7, 11–22, 28–
32.

                                               5
                                                                                   No.    2019AP130.pdr


made no allegation of when damage occurred.                                 DOT does admit that

Southport filed a claim with DOT, but "denies that the notice of

claim and claim were timely filed."16                                  DOT also lists eight

affirmative         defenses:       failure          to     state       a     claim,        sovereign

immunity,       circuit       court    lacked          subject          matter       jurisdiction,

statutes       of       limitation,         laches,          contributory                negligence,

superseding cause and failure to mitigate damages.17                                       Therefore,

based on the four corners of the pleadings of both parties, it

is only Southport who avers, as general statements, that damage

began       with    DOT's     construction            and     continued            due      to   DOT's

maintenance of the road it constructed.

                                      II.    DISCUSSION

                               A.     Standard of Review

       ¶62 DOT moved for judgment on the pleadings pursuant to

Wis.    Stat.       § 802.06(3).            "A    judgment             on    the     pleadings       is

essentially         a    summary      judgment            minus     affidavits            and    other

supporting documents."              Commercial Mortg. & Fin. Co. v. Clerk of

Cir. Ct., 2004 WI App 204, ¶10, 276 Wis. 2d 846, 689 N.W.2d 74.

When    reviewing         a   decision      on        such    a        motion,       we     begin    by

independently           examining     the    complaint            to    determine          whether    a

claim has been stated.              Id.     If a claim has been stated, then we

examine      responsive       pleadings          to       determine         whether        issues    of

material fact or law have been joined.                            Id.        Because complaints

are to be liberally construed, "we may dismiss the claim only if


       16   Id., ¶23.
       17   Id., ¶¶A–F.


                                                 6
                                                                           No.    2019AP130.pdr


it is 'quite clear that under no conditions can the plaintiff

recover.'"          Hausman v. St. Croix Care Ctr., 214 Wis. 2d 655,

663, 571 N.W.2d 393 (1997).

       ¶63       The circuit court said that it dismissed Southport's

complaint for failing to state a claim.18                            Whether a complaint

fails       to    state     a    claim     is       a     question    of     law       that   we

independently decide.                 Kaloti Enters., Inc. v. Kellogg Sales

Co., 2005 WI 111, ¶10, 283 Wis. 2d 555, 699 N.W.2d 205; Hausman,

214 Wis. 2d at 662.              During our review, "we are concerned only

with    the       legal    sufficiency      of      the    complaint."           Kohlbeck      v.

Reliance Const. Co., Inc., 2002 WI App 142, ¶9, 256 Wis. 2d 235,

647 N.W.2d 277.

       ¶64       A review of the record shows that the circuit court

actually did not conclude that the Verified Complaint failed to

state a claim for inverse condemnation.                            Rather, the circuit

court concluded, at DOT's urging, that Wis. Stat. § 88.87(2)(c)

created       a    three-year         statute       of    repose     starting       when      DOT

completed         the     construction      project         on    Southport's          property.

Because Southport filed its notice of claim with DOT after that

three-year         period,      the    circuit          court    dismissed       its    inverse

condemnation claim.             The majority opinion does the same thing.19

                                      B.   Legal Issues

                                1.    Inverse Condemnation




       18   R.28:22.
       19   Majority op., ¶¶45, 46.


                                                7
                                                                           No.    2019AP130.pdr


       ¶65     Southport's         claim    is       for   inverse       condemnation.         A

claim for inverse condemnation is made pursuant to Wis. Stat.

§ 32.10       and    has    four    elements:         (1) the    plaintiff         owned     the

property at issue; (2) actions by a person with condemnation

power; (3) those actions permanently damaged or took plaintiff's

property;          (4) failure      of     the       condemnor      to    bring     a    direct

condemnation proceeding.                 Andersen v. Vill. of Little Chute, 201

Wis. 2d 467, 478, 549 N.W.2d 737 (1996); Maxey, 94 Wis. 2d at

386.

       ¶66     Here, Southport alleged that it owned the property at

issue.20       That DOT possessed the power of condemnation.21                              That

DOT    re-constructed         the    frontage          road   for    I-94,       a/k/a     120th

Avenue,       on    its    property.22       DOT's         construction      and    continued

maintenance of 120th Avenue caused a "significant increase in

the size and amount of wetlands on [Southport's Property]."23

That    "DOT        has    taken     Southport's           Property       and/or        occupied

Southport's Property for drainage and/or with drainage easements

(the        'Taking')      without       properly          exercising      its     power      of

condemnation, including the payment of just compensation for the

Taking."24



       20   Verified Complaint, ¶7.
       21   Id., ¶4.
       22   Id., ¶10.
       23   Id., ¶¶15, 17.
       24   Id., ¶29.


                                                 8
                                                             No.    2019AP130.pdr


      ¶67    There can be no question that the Verified Complaint

stated a claim for inverse condemnation.             The majority opinion

initially agreed with my conclusion, as it explains in paragraph

44:

      Southport alleges that it is the sole owner of the
      property at issue, that DOT has occupied and taken
      portions   of  Southport's  property   through  faulty
      construction and maintenance of the frontage road, and
      that DOT did not exercise its power of condemnation.
      This is sufficient to state an inverse condemnation
      claim.[25]
      ¶68    However,   the     majority   opinion    then     morphs       into

discussing a fact that Southport was not required to plead in

order to state a claim for inverse condemnation.                   The majority

opinion is creative in how it gets around basic rules of civil

procedure.       First, it concludes that Southport stated a claim

for inverse condemnation,26 then it adds a new requirement to

pleadings for inverse condemnation.        The majority opinion says,

      Following the judgment on the pleadings methodology,
      we surmise next whether a genuine issue of material
      fact    exists    as    to     the    date    of     the
      damage . . . [Southport] makes no allegation regarding
      the date the damage is alleged to have occurred.[27]
Because Southport did not allege "the date of the damage," the

majority grants what it labels judgment on the pleadings to DOT.

The majority states,

      With no allegation that the damage occurred within the
      three years prior to the filing of the notice of

      25   Majority op., ¶44.
      26   Id.
      27   Majority op., ¶45 (emphasis in majority opinion).


                                      9
                                                                      No.    2019AP130.pdr

    claim, and no supporting materials placing such a fact
    in issue, we must determine that judgment on the
    pleadings was properly granted by the circuit court.
    In other words, there is no genuine issue of material
    fact as to the date of the damage because Southport
    did not allege such a factual dispute.[28]
    ¶69        The reader should take note that the majority opinion

actually       is   making     two     legal     determinations      that     are      quite

different from what one would ascertain by simply reading the

quoted    words.           First,    the    majority    opinion     has     added      a    new

required element for an inverse condemnation claim, the date the
damage occurred.             There is no support for this in Wis. Stat.

§ 32.10        which       establishes          the   elements      of      an        inverse

condemnation claim, or for that matter, in the reasoning of the

majority opinion.             It is just a way            to get the result the

majority prefers.             Second, the majority opinion converted an

affirmative         defense,        noncompliance      with    a    notice       of    claim

statute,       into    a    pleading       obligation    for   a    plaintiff          in   an

inverse condemnation claim.                 All of this is new law that has no

legal foundation, ignores basic rules of civil procedure and, in

regard    to    the    conversion          of   the   affirmative    defense,          is    in

direct conflict with our decision in Maple Grove, as I explain

below.

                              2.     Affirmative Defense

    ¶70        Due to prior court decisions, and now the majority

opinion, central to my review is the notice of claim under Wis.

Stat. § 88.87(2)(c) that DOT contends Southport did not timely

accommodate.          We have examined notice of claim statutes in the

    28    Majority op., ¶¶45, 46.


                                                10
                                                                                   No.   2019AP130.pdr


past and have concluded that "noncompliance with the notice of

claim statute is an affirmative defense that must be set forth

in a responsive pleading."              Maple Grove, 386 Wis. 2d 425, ¶3.

       ¶71    In Maple Grove, it was alleged that the plaintiff,

Country Club, did not timely comply with the notice of claim

required by Wis. Stat. § 893.80(1)(a).                           Id., ¶1.          On that basis,

the circuit court dismissed Country Club's claim even though

Sanitary District did not raise noncompliance with the statute

in responsive pleadings.                 Id.        On review, we concluded that

"noncompliance         with       the    notice            of     claim        statute        is   an

affirmative        defense    that      must      be       set    forth    in        a   responsive

pleading."      Id., ¶3.          Because Sanitary District did not do so,

we concluded that failing to comply with the notice of claim

statute      could   not     be    raised      as      a   defense        to       Country    Club's

inverse condemnation claim.              Id.

       ¶72    Maple Grove teaches that timeliness of compliance with

a   notice    of     claim    statute       was     DOT's         issue    to        raise    as   an

affirmative defense.              Id.    And, as an affirmative defense, it

was DOT's burden to prove that notice was not timely.                                        See Red

Top Farms v. DOT, 177 Wis. 2d 822, 826, 503 N.W.2d 354 (1983)

(concluding that the burden of proof for the affirmative defense

rested on DOT).

       ¶73    Under our liberal pleading rules, one could stretch

the Answer, which never mentions Wis. Stat. § 88.87(2)(c) or

Wis.    Stat.      § 32.10,        to   encompass               raising        a     § 88.87(2)(c)

affirmative defense.              However, Southport averred that it timely
complied with the notice of claim statute, and as we explained

                                               11
                                                                          No.   2019AP130.pdr


in   Maple    Grove    and    Red     Top    Farms,    it    was       DOT's    affirmative

burden to prove that Southport did not do so.                           Maple Grove, 386

Wis. 2d 425, ¶34; Red Top Farms, 177 Wis. 2d at 826.

      ¶74     In our review of DOT's motion for Judgment on the

Pleadings,     we     begin    with    the       Verified    Complaint.           Southport

repeatedly averred that damage to its property occurred both

from DOT's faulty construction and from DOT's faulty maintenance

of the frontage road it constructed.29                      Southport also alleged,

"DOT's faulty construction during DOT's Construction Project and

continued faulty maintenance of 120th Avenue has impeded, and

continues      to     impede,       the     general        flow    of      water        in    an

unreasonable manner so as to cause an unnecessary accumulation

of   waters    and    an     unreasonable         discharge       of    waters     onto       the

Property."30          Southport       alleged        continuing         damage      due        to

construction and due to maintenance of 120th Avenue.

      ¶75     The Answer and Affirmative Defense do not mention Wis.

Stat. § 88.87(2)(c) or state a date on which "damage occurred."

Notwithstanding that omission, DOT convinced the circuit court,

court of appeals and now those in the majority opinion that

"occurred" means "happened" and that the damage happened when

construction        was    complete         in     2009.          Three        courts        have

disregarded the rules of civil procedure relative to motions for

judgment on the pleadings by failing to accept the averments in




      29   Verified Complaint, ¶¶7, 10, 15, 17, 19, 28.
      30   Id., ¶28.


                                             12
                                                                           No.   2019AP130.pdr


the   Verified      Complaint        and       to    evaluate       defensive         pleadings

fairly.

      ¶76   In that latter regard, DOT's motion for judgment on

the     pleadings     actually       was       a     motion     for      judgment      on   its

affirmative defense.           Intertwined with that defense are factual

questions about DOT's ongoing maintenance of 120th Avenue and

whether that maintenance factually affected Southport's damage.

There also are legal questions about the meaning of "occurred"

in Wis. Stat. § 88.87(2)(c) during construction and how that

term is interpreted when continued damage is alleged to have

been caused by DOT's on-going maintenance of 120th Avenue.

      ¶77   It is not possible to decide the legal questions of

statutory interpretation before deciding the factual questions

about which types of actions by DOT caused damage to Southport.

Therefore, DOT's affirmative defense cannot be determined solely

by review of the pleadings.                Accordingly, DOT did not carry its

burden as proponent of the affirmative defense and its motion

should have been denied.

                                 III.          CONCLUSION

      ¶78   This      is   not   a    case          that     can    be    decided      on   the

pleadings.       I write in dissent because basic rules of civil

procedure that control when judgment on the pleadings may be

granted have been disregarded by three courts.                            In addition, the

majority     opinion       creates         a        new     element      for     an    inverse

condemnation claim and converts an affirmative defense into a

pleading requirement for Southport.                        When this court disregards
basic    rules   of    civil     procedure,               changes   pleading      rules     and

                                               13
                                                                   No.    2019AP130.pdr


overrules precedent of this court without so much as a by-your-

leave   in   order   to    obtain     the     outcome     it   prefers,    it   causes

confusion    throughout         the   court      system   that   goes     far   beyond

Southport's    claim      for    inverse      condemnation.        Accordingly,      I

respectfully dissent.

    ¶79      I am authorized to state that Chief Justice ANNETTE

KINGSLAND ZIEGLER and Justice REBECCA GRASSL BRADLEY join this

dissent.




                                            14
    No.   2019AP130.pdr




1